DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsson US 4315663.  Regarding claim 1, Olsson discloses a contact 6, comprising:
a cold-weld portion 46 (i.e., a portion capably of being cold welded) having a cold-weld slot 52 (i.e., a slot capable of being cold welded) into which an electric wire is configured to
be cold-welded; and
a trailing portion (labeled TP in annotated figure 4 below) folded back and extending from an upper end (labeled UE in annotated figure 4 below) of the cold-weld portion,


    PNG
    media_image1.png
    1506
    1164
    media_image1.png
    Greyscale

Per claim 9, the press-fitted portion includes a right press-fitted
portion and a left press-fitted portion (labeled LPF and RPF in annotated figure 4 above).

Per claim 11 the cold-weld slot is not positioned between the right press-fitted portion and the left press-fitted portion.
Per claim 12, the press-fitted portion 1s positioned below the cold-weld
slot.
	Per claim 13, there is a base portion (labeled BP in annotated figure 4 above), the cold-weld portion extending from the base portion.
Allowable Subject Matter
Claim 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 1-7 are allowable.  Regarding claims 1 and 4, the prior art does not disclose the contact or connector as claimed, including both 1) the trailing portion having a press-fitted portion below the cold weld slot that is press-fitted into a housing; and 2) a contact portion extending from a lower end of the trailing portion and making contact with a mating contact by receiving the mating contact in a space between the contact portion and the base portion.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833